[Reported by syllabus only.]When, by subsequent order of court, imperfections in a transcript are cured, a pending motion to dismiss will be overruled as matter of course.A plaintiff who attacks an act not per se wrongful, but which may be perfectly ' consistent with good faith and fair dealing, must aver and specify the facts giving to it a different character.Up to judgment the pleadings are taken most strongly against the pleader, and unknown, unreeited facts are not assumed in his favor.The Legislature of a State, unlike Congress, which can not do anything which the Federal Constitution does not authorize, may do everything which the State Constitution does not prohibit, and constitutional prohibitions are not enlarged by construction beyond their terms.Article 113 of the Constitution of 1868 prohibiting the adoption of children by special legislative act does not prohibit legitimation by such an act; the two subjects are separate and distinct.No one can be said to have any vested right in any existing legal capacity in reference to any future contract or advantage to result from that capacity. He who to-day is by law a forced heir in expectancy may to-morrow by a new law be declared liable to be disinherited by will or incapable even of succeeding áb intestato. It may be assumed as a general rule that the mere capacity or incapacity of particular classes of persons to contract or to inherit depends-upon the legislative will.On Motion to Dismiss Appeal.The opinion of the court was delivered by Watkins, J.On the Merits.The opinion of the court was delivered by Nicholls, O. J.